Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

AMENDMENT NUMBER ONE

 

TO LOAN AND SECURITY AGREEMENT

 

by and between

 

 

 

--------------------------------------------------------------------------------

 

NORTHWEST PIPE

 

and

 

PERMALOK CORPORATION

 

individually and collectively, as Borrower

 

 

 

--------------------------------------------------------------------------------

 

and

 

Bank of America, N.A.,


 

as Agent and Lender


 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 Dated as of October 19, 2016

 

 

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

AMENDMENT NUMBER ONE

TO LOAN AND SECURITY AGREEMENT

 

 

THIS AMENDMENT NUMBER ONE TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made as of October 19, 2016 (the “Effective Date”), by and between NORTHWEST
PIPE COMPANY, an Oregon corporation ("Borrower 1") and PERMALOK CORPORATION, a
Missouri corporation ("Borrower 2" and together with Borrower 1, collectively
"Borrowers"), "), the financial institutions party to this Agreement from time
to time as Lenders, and BANK OF AMERICA, N.A., a national banking association,
as agent for the Lenders ("Agent").

 

RECITALS

 

A.     Agent and Borrowers entered into that certain Loan and Security Agreement
dated as of October 26, 2015 (the “Loan Agreement”) in connection with a
revolving credit facility in an amount of up to Sixty Million Dollars
($60,000,000).

 

B.     Borrower 1 is in the process of executing the following transaction(s)
(collectively, the “Transaction”): (i) on or about October 4, 2016, Borrower 1
sold the real estate consisting of and certain assets that were maintained at
Borrower 1's Denver production facility (generally located at 6030 Washington
Street, Denver, Colorado), which sale generated gross proceeds to Borrower 1 of
$14,400,000 (ii) transferring certain Equipment located at Borrower 1's Denver
production facility to Borrower 1's Adelanto production facility with a Value
equal to $1,270,250 (the "Transferred Equipment") and (iii) selling or scrapping
certain Equipment located at Borrower 1's Denver production facility with a
Value equal to $1,614,100 (the "Liquidated Equipment").

 

C.     As required by the Loan Agreement, Borrowers have requested that Agent
and Lender consent to the Transaction.

 

D.     Agent and Lender are willing to consent to the Transaction and modify the
Loan Agreement on the terms and conditions hereinafter set forth.

 

E.     Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Loan Agreement.

 

NOW, THEREFORE, for good and valuable consideration and in order to induce Agent
and Lender to consent to the Transaction, Borrowers, Agent and Lender agree as
follows:

 

1.     Consent. Agent and Lender hereby consent to the Transaction subject to
satisfaction of the conditions to consent set forth in Section 2 below.

 

2.     Conditions to Consent to Transaction. Agent’s and Lender’s consent
provided in Section 1 hereof shall be effective on and as of the date hereof,
provided the following conditions are satisfied as of such date:

 

(a)     No Default or Event of Default shall exist at the time of, or result
from, the Transaction;

 

 
- 1 -

--------------------------------------------------------------------------------

 

 

(b)     The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects on the date of and upon
giving effect to the closing of the Transaction except for those representations
that expressly relate to an earlier date;

 

(c)     No event shall have occurred or circumstances exist that has or could
reasonably be expected to have a Material Adverse Effect;

 

(d)     Net Proceeds from the Transaction have been or shall be deposited into a
Deposit Account Borrower maintains with Agent unless otherwise consented to by
Agent; and

 

(e)     Each of the conditions to modification of the Loan Agreement set forth
in Section 4 hereof shall have been satisfied.

 

3.     Loan Modifications.

 

(a)     The following defined terms as set forth in the Loan Agreement are
hereby amended and replaced with the defined terms as set forth below:

 

Eligible Equipment: Equipment of a Borrower which Agent, in its discretion,
determines to be Eligible Equipment and that is listed on an appraisal of
Equipment acceptable to Agent completed during the 30 days prior to the Closing
Date. Without limiting the discretion of the Agent to establish other criteria
of ineligibility, Eligible Equipment shall not include any Equipment: (a) that
is not legally owned by a Borrower; (b) that is not subject to the Agent's
Liens, which are perfected as to such Equipment, or that are subject to any
other Lien whatsoever other than Permitted Liens; (c) that is not in good
working condition for its intended use or for sale; (d)  that is located outside
the United States or at a location other than a place of business of a Borrower;
or (e) that is located in a facility leased by a Borrower, if the lessor has not
delivered to the Agent, if requested by the Agent, a landlord waiver in form and
substance satisfactory to the Agent or if a Reserve for rents has not been
established for Equipment at that location.  Borrowers, by including Equipment
in any computation of the Borrowing Base, shall be deemed to represent and
warrant to the Agent that such Equipment is not of the type described in any of
(a) through (e) above, and if any Equipment at any time ceases to be Eligible
Equipment, then such Equipment shall promptly be excluded from the calculation
of Eligible Equipment. For avoidance of doubt, no Equipment acquired after the
Closing Date or not reflected in an appraisal of Equipment acceptable to Agent
completed during the 30 days prior to the Closing Date shall be treated as
Eligible Equipment.

 

Equipment Formula Amount: the lesser of (a) $15,000,000; and (b) 85% of the NOLV
Percentage of the Value of Eligible Equipment, in each case as reduced by the
Value of Eligible Equipment sold, transferred or otherwise disposed of by
Borrowers; provided, however, that the Equipment Formula Amount shall be subject
to quarterly step-downs starting on the first day of the first full calendar
quarter following the Closing Date and on the 1st day of each calendar quarter
thereafter based on a level 10-year straight line amortization schedule.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

Value: (a) for Inventory, its value (i) for raw materials, determined on the
basis of the lower of cost or market calculated on average costing, (ii) for
finished goods (other than CEEEB Inventory), determined on the basis of the
lower of cost or market calculated on average costing calculated on a first-in,
first-out basis, and (iii) for CEEEB Inventory, calculated using cost-to-cost
percentage of completion method; in each case excluding any portion of cost
attributable to intercompany profit among Borrowers and their Affiliates; (b)
for Equipment, its value as expressed in the most recent appraisal of such
Equipment received by and acceptable to Agent; and (b) for an Account, its face
amount, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, allowances or Taxes (including sales, excise or other taxes)
that have been or could be claimed by the Account Debtor or any other Person.

 

(b)     Section 5.2 of the Loan Agreement is hereby deleted and replaced with
the following:

 

5.2     Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. Subject to Section 2.1.5, if an Overadvance exists at any time,
Borrowers shall, on the sooner of Agent's demand or the first Business Day after
any Borrower has knowledge thereof, repay Revolver Loans in an amount sufficient
to reduce Revolver Usage to the Borrowing Base. If any Asset Disposition
includes the disposition of Accounts or Inventory or Equipment and results in an
Overadvance, Borrowers shall apply (i) so long as there is no Event of Default,
Net Proceeds to repay Revolver Loans in an amount sufficient to eliminate such
Overadvance and (ii) during the continuance of an Event of Default, Net Proceeds
to repay Revolver Loans equal to the greater of (a) the net book value of such
Accounts, Inventory and Equipment, or (b) the reduction in Borrowing Base
resulting from the disposition.

 

(c)     Borrowing Base. As of the date hereof, Agent and Borrower agree to the
following treatment with respect to the Borrowing Base:

 

(i)     Equipment Formula Amount. Prior to giving effect to the Transaction, the
Equipment Formula Amount calculation as amortized to account for the quarterly
steps-downs is presently calculated to be equal to $14,082,120. As of the date
hereof, (A) the Equipment Formula Amount shall be reduced by 76.52% of the Value
of the Liquidated Equipment (which Agent and Borrower have determined to be
equal to $1,235,110) and (B) the Equipment Formula Amount shall be reduced by
the Value of the Transferred Equipment except as follows: (x) the Transferred
Equipment is otherwise Eligible Equipment and has been transferred to and
received at the Adelanto production facility and (y) if the Transferred
Equipment is otherwise Eligible Equipment but remains at the Denver production
facility, the Equipment Formula Amount shall not be reduced unless such
Transferred Equipment remains at the Denver production facility upon the
expiration of that Lease Agreement dated October 4, 2016, by and between
Borrower 1 and Prologis, L.P. respecting the Denver production facility (which
Lease Agreement is set to expire on December 31, 2016 but is subject to two
potential extensions of 30 days each).

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

(ii)     Inventory Formula Amount. As of the date hereof, Agent will make the
finished good CEEEB Inventory eligible under Inventory Formula Amount; provided,
however, that until a new appraisal (in form and substance acceptable to Agent)
of the CEEEB Inventory is received by Agent, the (b) competent of the definition
of Inventory Formula Amount shall equal:

 

(b) the lesser of (i) $5,000,000 and (ii) 65% of the Value of Eligible CEEEB
Inventory.

 

Following receipt of an acceptable appraisal of the CEEEB Inventory by Agent,
the (b) competent of the definition of Inventory Formula Amount shall equal:

 

(b) the lesser of (i) $5,000,000; (ii) 65% of the Value of Eligible CEEEB
Inventory; or (ii) 85% of the NOLV Percentage of the Value of Eligible CEEEB
Inventory.

 

4.     Conditions to Loan Modification. The modifications to the Loan Documents
set forth in Section 3 hereof shall be effective as of the date hereof subject
to the satisfaction of the following conditions:

 

(a)     Delivery of Amendment. Each Borrower, Agent and each Lender shall have
executed and delivered to Agent counterparts of this Amendment;

 

(b)     Evidence of Authority. Agent shall have received the following, each in
form and substance satisfactory to Agent and its legal counsel, such
certificates of officers of the entities (other than Agent or any Lender)
executing this Agreement as Agent may require as follows: (i) confirmation that
there has been no change to any Borrower's formation documents, bylaws, limited
liability company agreement or operating agreement since October 26, 2015; (ii)
confirmation that each Borrower has taken such corporate or limited liability
company action as may be necessary to authorize the execution, delivery and
performance of the documents to which it is a party; and (iii) confirmation that
each person signing on behalf of each Borrower has been duly authorized to do
so;

 

(c)     No Default. No Default or Event of Default shall exist as of the date
hereof;

 

(d)     Representations and Warranties. The representations and warranties of
each Obligor in the Loan Documents shall be true and correct in all material
respects as of the date hereof; and

 

(e)     No Material Adverse Effect. No event shall have occurred or
circumstances exist that has or could reasonably be expected to have a Material
Adverse Effect.

 

5.     Reimbursement for Expenses. Borrowers shall promptly reimburse the Agent
for all expenses incurred by the Agent in connection with this Amendment,
including out-of-pocket expenses and reasonable attorneys’ fees.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

6.     Representations and Warranties. Each Borrower represents and warrants to
Lender and Agent as follows:

 

(a)     Representations and Warranties. After giving effect to this Amendment,
all representations and warranties made in or in connection with the Loan
Agreement as amended by this Amendment or any Loan Document related thereto are
true, correct and accurate as of the date of this Amendment, as if made on the
date of this Amendment (except to the extent any such representation or warranty
is expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true, correct and accurate as of such date).

 

(b)     Corporate Authority; Conflict. The execution, delivery and performance
of this Amendment are within its corporate or limited liability company powers,
have been duly authorized by all necessary action, and require no action by or
in respect of, or filing with, any governmental body, agency or official, and
the execution, delivery and performance by it do not contravene, or constitute a
default under, any provision of applicable law or regulations or of its charter
documents or any material agreement, judgment, injunction, order, decree or
other instrument binding upon it.

 

(c)     Enforceability. This Amendment constitutes its valid and binding
obligations, enforceable against it in accordance with its terms, except as
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors' remedies, and to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

(d)     No Event of Default. After giving effect to this Amendment, no Default
or Event of Default has occurred and is continuing as of the date of this
Amendment.

 

(e)     Possible Claims and Defenses. No Borrower has claims or defenses against
any Person that would or might affect (i) the enforceability of any provisions
of the Loan Agreement, as modified by this Amendment (collectively, the “Amended
Loan Agreement”), or (ii) the collectability of sums advanced by the Lenders
pursuant to the Loan Agreement or the Amended Loan Agreement.

 

(f)     Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Borrower pending or, to such Borrower’s knowledge,
threatened before any court, governmental agency or arbitrator that purports to
affect the legality, validity or enforceability of any Loan Document or the
other transactions contemplated by the Loan Documents.

 

(g)     Certain Governmental Regulations. Each Borrower is exempt from
registration as an “investment company”, or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”; as such
terms are defined in the Investment Company Act of 1940, as amended.

 

(h)     Compliance with Laws. Each Borrower and the transactions contemplated by
the Loan Documents comply with the requirements of all laws (including, without
limitation, the Securities Act and the Securities Exchange Act of 1934, as
amended, and the applicable rules and regulations thereunder, state securities
law and “Blue Sky” laws and ERISA) applicable to it and its business.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

(i)     No Defense; No Setoff. No Borrower has a defense, claim or setoff, legal
or equitable, to the full payment and performance of the obligations to Agent or
Lender under the Loan Documents as herein modified.

 

7.     Waiver of Claims. Each Borrower does hereby release and discharge Agent,
Lender, Issuing Bank and their respective successors, assigns, Affiliates,
officers, directors, employees, representatives and advisors (collectively, the
“Released Parties”) from all claims, demands, actions, causes of action,
accounts, proceedings, suits, contracts, controversies, debts, liabilities,
covenants, agreements, promises, sums of money and demands of any kind or nature
whatsoever, in law or in equity, that such Borrower at any time had or may have
or that its respective successors and assigns may have against any Released
Party by reason of the Obligations, the Loan Agreement or the Loan Documents or
of any act, cause, matter or thing whatsoever relating thereto up to and
including the date hereof.

 

8.     General Terms.

 

(a)     This Amendment constitutes the entire agreement by and between Borrowers
and Agent and Lender with respect to the modification of the Loan Agreement.

 

(b)     Except as expressly modified herein, the existing terms and conditions
of all documents evidencing or securing the Loan Agreement are unchanged and are
hereby expressly ratified by the undersigned.

 

(c)     This Amendment is a continuing obligation and shall be binding upon the
parties hereto, and their respective successors, transferees and assigns, and
shall inure to the benefit of and be enforceable by the parties hereto and their
respective successors, transferees and assigns, provided however,
notwithstanding any other provision to the contrary herein, neither party shall
have the right to assign or otherwise transfer any of its rights, duties or
obligations under this Amendment to any other person or entity without the prior
written consent of the other party and any such assignment or transfer without
such consent shall be deemed void and without any force or effect.

 

(d)     Any provision of this Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions or affecting the validity or enforceability of such provisions in any
other jurisdiction.

 

(e)     No approval, waiver or consent under this Amendment shall be effective
unless it is in writing and signed by the party making such approval, waiver or
consent. Each approval, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

 

(f)     Neither this Amendment nor any provisions hereof may be waived,
modified, amended, discharged or terminated except by an instrument in writing
signed by the party against whom the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

(g)     The Recitals to this Amendment are hereby incorporated herein by
reference.

 

(h)     No provision of this Amendment is made or is to be construed for the
benefit of any third party.

 

(i)     This Amendment may be executed in one or more counterparts, each of
which will constitute an original, and all of which together will constitute a
single original.

 

(j)     Any default by any Borrower under this Amendment shall constitute a
default under the Loan Documents, and each of them, and any default by any
Borrower under any Loan Document shall constitute a default under this
Amendment.

 

(k)     Notwithstanding anything otherwise to the contrary in the Loan
Agreement, this Amendment and the Loan Agreement shall be construed and enforced
under the laws of the State of New York. In any action or proceeding to construe
or enforce this Amendment or any of the Loan Documents, the prevailing party
shall recover its costs and reasonable attorneys' fees including those incurred
in any trial or arbitration proceeding, in any bankruptcy or receivership
proceeding, and in any appeal therefrom.

 

 

[signatures appear on the following page(s)]

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

BORROWERS:

     

NORTHWEST PIPE COMPANY,

an Oregon corporation

             

By:

      Printed Name: Robin Gantt
Title: Chief Financial Officer       Address:  

5721 SE Columbia Way
Suite 200
Vancouver, WA 98661-5991

Attn: Robin Gantt, Chief Financial Officer

Facsimile: (360) 397-6257

 

 

  



 

PERMALOK CORPORATION,

 

a Missouri corporation

                 

By:

      Printed Name: Scott Montross
Title: President       Address:  

5721 SE Columbia Way
Suite 200
Vancouver, WA 98661-5991

Attn: Scott Montross, President
Facsimile: (360) 397-6257



 

 

Signature Page to Amendment Number One to Loan and Security Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

AGENT AND LENDERS:

     

BANK OF AMERICA, N.A.,

as Agent and Lender

             

By:

     

 

Gregory A. Jones

Senior Vice President

        Address:  

400 4th Street
Mailcode: OR1-110-01-15
Lake Oswego, OR 97034
Attn: Gregory A. Jones
Facsimile: (503) 303-6076



 

 

Signature Page to Amendment Number One to Loan and Security Agreement

  

 
 

--------------------------------------------------------------------------------

 

 

CONSENT OF GUARANTOR

 

THOMPSON TANK HOLDINGS, INC., an Oregon corporation, hereby consents to the
foregoing Amendment Number One to Loan and Security Agreement and acknowledges
and agrees that the Guarantied Obligations as defined in that certain General
Continuing Guaranty dated as of October 26, 2015 by Guarantor include all
Obligations now or hereafter arising under any Loan Document, as amended from
time to time, including, without limitation, the Loan Agreement (which is
referred to as the Credit Agreement within the General Continuing Guaranty) as
amended by the foregoing Amendment Number One to Loan and Security Agreement.
This consent from Guarantor is obtained out an abundance of caution only and is
not required for either Amendment Number One to Loan and Security Agreement or
any subsequent amendments to the Loan Documents.

 

 

THOMPSON TANK HOLDINGS, INC., an
Oregon corporation  

 

 

 

 

 

 

 

By:

 

 

 

Scott Montross, President 

 

 

Consent of Guarantor Signature Page to Amendment Number One to Loan and Security
Agreement